Citation Nr: 1436406	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran has active duty service from March 1981 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision in which the Regional Office (RO) awarded service connection for degenerative arthritis of the lumbar spine and an initial rating of 20 percent.  In September 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA  reveals VA treatment records dated from June 2010 through December 2012; such records were considered by the Agency Of original Jurisdiction (AOJ) in the February 2013 supplemental SOC.  In addition, the Virtual VA file reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

For reasons expressed below, the matter on appeal is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted. 

The Board notes that the Veteran was last afforded a VA examination in March 2011.  The VA examination report reflected a diagnosis of degenerative arthritis of the lumbar spine. In a September 2011 notice of disagreement, the Veteran contends that the 20 percent disability rating for his lumbar spine disorder is inadequate because it did not consider pain on movement under 38 C.F.R. § 4.40, nor the side effects of treatment medication or the requirement of the use of a back brace.  

Here, the March 2011 VA examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine and found that the Veteran had normal joint function that is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  However, since the examination, service clinical records from the VA Medical Center (VAMC) in Fayetteville, North Carolina from June 2010 to December 2012 have been obtained and associated with the Veteran's claim.  In particular, a April 2011 VAMC treatment record confirms that the Veteran was provided a cane and back support for his lumbar spine disorder which was not considered by the March 2011 VA examiner.  Given the worsening symptomatology has been described since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of the lumbar spine disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Therefore, VA examination should also be scheduled to determine the functional impact of the Veteran's medication and back brace.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the RO should obtain from the Fayetteville VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since December 2012 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  
 
Accordingly, the case is REMANDED for the following action:

1. Obtain from the Fayetteville VAMC all outstanding, 
pertinent records of evaluation and/or treatment of the disability at issue, dated since December 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

2.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of the degenerative arthritis condition of the lumbar spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

      The examiner should describe the nature and severity 
of all manifestations of the Veteran's lumbar spine disorder, to include the impact, if any, of the Veteran's medication and use of back brace and/or cane.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner should also state whether the Veteran's service-connected degenerative arthritis of the lumbar spine is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment and/or bilateral lower extremity radiculopathy as a result of his degenerative disc disorder.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the September 2012 supplemental statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



